ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20 — 3(g) and Rule 1:20-11 for the immediate temporary suspension from practice of JAMES O. ROBERSON, JR., of HACKENSACK, who was admitted to the bar of this State in 1986, for failure to cooperate in an ethics investigation and for failure to comply with the Orders of the Court filed on June 6, 2001, and March 8, 2002;
And respondent having filed a cross-petition to remove the license restrictions imposed by the Court;
And good cause appearing;
It is ORDERED that respondent’s cross-petition is denied; and it is further
ORDERED that JAMES O. ROBERSON, JR., is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
*31ORDERED that respondent remain suspended from practice until he cooperates fully with the Office of Attorney Ethics and provides the Office of Attorney Ethics with all records and information requested to date and provides the Office of Attorney Ethics with the name of a co-signatory as required by the Orders of June 6, 2001, and March 8, 2002, and until the further Order of this Court; and it is further
ORDERED that JAMES O. ROBERSON, JR., be restrained and enjoined from practicing law during the period of his suspen- " sion; and it is further
ORDERED that JAMES O. ROBERSON, JR., comply with Rule 1:20-20 dealing with suspended attorneys.